Exhibit 10.1








INGEVITY CORPORATION
5255 Virginia Avenue
North Charleston, SC 29406




January 31, 2017


Dear Ed:
This letter agreement (the “Letter Agreement”) sets forth the terms and
conditions of your termination of employment with the Company as authorized by
the Compensation Committee of the Board of Directors of the Company.
1.
Your employment with the Company will end at the close of business on January
31, 2017 (your “Termination Date”).



2.
You will be paid your normal salary and remain eligible for employer-provided
benefits through your Termination Date. In addition:



a.
You will receive a cash payment representing your previously deferred Long-Term
Incentive award for 2015 that vested upon the spin (in the amount of $88,889)
payable six (6) months following your Termination Date.

b.
You may have a right to receive benefits under one or more of Ingevity’s Savings
and Non-qualified Restoration plans. If you have a right to receive benefits
under these plans, you will receive additional information about your rights
from Vanguard, the third-party administrator of the Savings Plan, and Glenn
Grill, Director, Global Total Rewards.

c.
You may also have a right to receive benefits under one or more of WestRock’s
Pension Plans, Restoration Plans and Non-qualified Deferred Compensation Plans.
If so, you will need to contact a representative at WestRock, AonHewitt, or the
Newport Group, WestRock’s third party administrators, to obtain further
information about your rights under their plans.

d.
You have a right to “COBRA” continuation coverage under Ingevity’s health plans.
You will receive additional information about your COBRA rights from
Businessolver, the third-party administrator of the plans.

Except as otherwise provided for in this letter, you acknowledge that as of the
Termination Date, you have been paid by the Company for all hours worked as an
employee of the Company and are in receipt of all amounts due from the Company,
including but not limited to the following: (i) all wages, incentive
compensation and bonuses and (ii) reimbursement for all reasonable and necessary
business travel and entertainment expenses incurred on behalf of the Company. No
other amounts are due to you from the Company or any of its affiliates, or from
any of the Company’s benefit plans or plan administrators, except pursuant to
this Letter Agreement (if it becomes effective and enforceable). In addition,
the Company is extending additional benefits


1

--------------------------------------------------------------------------------

Exhibit 10.1




outlined immediately below. However, in order to receive those benefits, you
must sign (and not revoke) this Letter Agreement and the attached Release of all
legal claims against the Company. You are under no obligation to accept this
proposal.
3.
The following is a summary of the additional benefits you will receive if you
sign (and do not revoke) this Letter Agreement and the attached release, and as
consideration for the other agreements set forth herein:



a.
Severance benefit equal to your current Base Salary of $400,000, payable in a
lump sum on or about the Termination Date (subject to withholding of income and
employment taxes to the extent required by law).



a.
You will also be eligible for professional outplacement services through the
Company’s outplacement services provider. The specific services provided will be
in accordance with the agreement between the Company and its outplacement
provider.



c.
We will enter into a Consulting Arrangement for a period of 3 months beginning
on February 1, 2017, pursuant to which you will be paid a consulting fee of
$33,333/month.



4.
The following is a summary of certain additional enhanced benefits you will
receive if you sign (and do not revoke) this Letter Agreement and the attached
release, all also in further consideration of your agreement to comply with the
provisions of paragraph 8 and 9 below:



a.
Your 2016 Long-Term Incentive Awards (e.g., RSUs, PSUs and Long-Term Cash awards
under the Company’s 2016 Omnibus Incentive Plan) will be handled without regard
to the one-year service requirement that would otherwise be applicable and as
further described below:



i.
2016 RSU Award for 1,461 shares that would otherwise have vested in February,
2017, to be settled six (6) months following your Termination Date;

ii.
2016 PSU Award covering 8,512 shares prorated for twelve (12) months at 12/36ths
to 2,837 shares, based on actual company performance through the performance
period (ending December 31, 2018), to be settled if and when earned and settled
on other grantees generally;

iii.
2016 Make-up RSU Award covering 2,557 shares prorated for (8) eight at 8/22nds
to 930 shares, to be settled six (6) months following your Termination Date; and

iv.
2016 Long-term Cash Award in the amount of $111,111 prorated for eight (8)
months at 8/22nds to $40,404, to be settled six (6) months following your
Termination Date.



References above to eight (8) months reflect the eight months of employment from
the May, 2016 grant date.


The Company confirms that the 11,561 options granted to you on May 26, 2016 will
vest in full upon your termination of employment.


b.
Additional lump sum severance benefit of (i) $317,000 in settlement of your 2016
short term incentive and related matters, (ii) $30,000 to help defray the cost
of COBRA



2

--------------------------------------------------------------------------------

Exhibit 10.1




coverage, and (iii) $240,000 (equal to your historical short term incentive at
Target) (for a total lump sum of $587,000) payable on or about the Termination
Date.


These payments and benefits will be subject to withholding of income and
employment taxes to the extent required by law.
5.
In consideration of the Company’s agreement to provide you with the benefits
outlined in paragraph 3 above, you agree to sign (and not revoke) the attached
Release. The Release specifically covers all claims that you may have under
municipal, state, or federal law, including claims of age discrimination under
the Age Discrimination in Employment Act (“ADEA”).



6.
You agree to keep confidential and not disclose after termination of your
employment, any information received by you during or as a result of your
employment with the Company that might reasonably be construed to be
confidential or adverse to the interests of the Company. In addition, each party
agrees to not, either directly or indirectly, make, publish, or disseminate any
statement, communication, or other representation that would hurt or disparage
the other party after the termination of your employment with the Company;
provided that this responsibility is not intended to inhibit complete and
truthful testimony in the event either party is ever requested to provide
information to a court or government agency, nor in the case of the Company to
provide information in Company filings with or submissions to the Securities and
Exchange Commission or otherwise in fulfillment of its obligations under any
law, rule, regulation, order or proceeding.



7.
You acknowledge that violations of paragraphs 6, 8 and 9 of this Letter
Agreement are likely to result in irreparable harm to the Company. You thus
agree that if you violate paragraphs 6, 8 or 9, the Company shall have the right
to seek and secure injunctive relief to stop any such breaches. You agree that
if such breach should occur, the Company shall be entitled to injunctive relief
to prevent any such violations, and shall not be obligated to post any bond to
secure that relief. You also agree that the Company shall be entitled to recover
its reasonable attorneys’ fees and costs incurred in pursuing its remedies, to
the extent permitted by law, as well as any other damages a court deems
appropriate.



8.
You agree that Confidential Information, the Company's goodwill, Customer and
Supplier relationships are among the Company's most valuable business assets.
You further acknowledge that your position has been one of trust, and that you
received and had access to the highest levels of Confidential Information during
your employment as a senior executive of the Company. Accordingly, and in
further consideration of the Company’s agreement to provide you with the
benefits outlined in paragraph 3 and 4above, you agree that you will not, during
the Restricted Period, directly or indirectly, for your benefit or the benefit
of others, whether direct or indirect, as an employee, independent contractor,
owner, shareholder, partner, limited partner, or otherwise (with all such
foregoing capitalized terms being used as defined below):



a.
own, manage, operate, control or participate in the ownership, management,
operation or control of, or be connected as an officer, employee, partner,
director, independent contractor or in any other similar capacity with, or have
any financial interest in, any Named Company Competitor, or aid or assist any
Named Company Competitor in any manner that enhances the ability of such Named
Company Competitor to develop, market, sell or provide Competitive Products or
Services;





3

--------------------------------------------------------------------------------

Exhibit 10.1




b.
in the Territory, own, manage, operate, control or participate in the ownership,
management, operation or control of, or be connected as an officer, employee,
partner, director, independent contractor or in any other similar capacity with,
or have any financial interest in, any Company Competitor, or aid or assist any
Company Competitor in any manner that enhances the ability of such Company
Competitor to develop, market, sell or provide Competitive Products or Services;
provided nothing in this clause (b) shall restrict you from employment with a
division or business unit of a Company Competitor that does not provide
Competitive Products or Services, or from employment with a Company Competitor
where the your responsibilities and activities do not involve the development,
marketing, sale or provision of Competitive Products or Services (provided
further, for the avoidance of doubt, that all other terms of this paragraph 8
continue to apply);



c.
aid or assist any person or entity for the purpose of the development,
marketing, sale or provision of Competitive Products or Services.



d.
solicit, persuade or induce any individual who is, or was at any time during the
last twelve months of your employment with the Company, an employee of the
Company, for the purpose of engaging in the development, marketing, sale or
provision of Competitive Products or Services: (i) to terminate or refrain from
renewing or extending such employment by the Company, or (ii) to become employed
by or enter into a contractual relationship with you or any other individual,
person or entity;



e.
solicit, persuade or induce any individual, person or entity which is, or was at
any time during the last twelve months of your employment with the Company, a
Supplier of critical components to the Company, including, for the avoidance of
doubt, any Supplier of Crude Tall Oil, to terminate, reduce or refrain from
renewing or extending such Supplier’s contractual or other relationship with the
Company, or otherwise materially changing such Supplier’s volume, terms and
conditions; or



f.
solicit, persuade or induce any Customer or Indirect Customer: (i) to terminate,
reduce or refrain from renewing, extending, or entering into contractual or
other relationships with the Company with regard to the purchase of Competitive
Products or Services, or (ii) to become a customer of or enter into any
contractual or other business relationship with you or any other individual,
person or entity for the purpose of purchasing Competitive Products or Services.



g.
For the purpose of this Letter Agreement, the following definitions shall apply:



i.
“Competitive Product or Service” means any product or service that is
substantially the same as or similar to any product or service sold or provided
by Company during the “Restricted Period” (as defined below) and/or any product
or service meant to accomplish the same or a similar purpose as, and/or to serve
as a substitute for, products or services sold or provided by the Company during
your employment.



ii.
“Company Competitor” means any business providing a Competitive Product or
Service, and for the avoidance of doubt, includes the Named Company Competitors
as defined by subsection g. vii of paragraph 8 of this Letter Agreement.





4

--------------------------------------------------------------------------------

Exhibit 10.1




iii.
“Confidential Information” means information relating to the Company or any of
the Affiliated Companies, which has value to the Company or its Affiliated
Companies and is not generally available to the public. This includes, but is
not limited to, Customer lists, Company know-how, designs, formulae, processes,
devices, machines, business contracts, financial data, inventions, research or
development projects, plans for future development, materials of a business
nature including marketing information, strategies and concepts, and pricing
strategies.



iv.
“Customer” means any person or entity that is a customer of Company as of the
Termination Date (i.e, has an ongoing business relationship as of that date).
Customer shall also include any prospective customer whose business you have
actively been seeking on behalf of the Company within the six months prior to
your Termination Date.



v.
“Indirect Customer” means any person or entity to whom Ingevity’s direct
Customer supplies product that incorporates the Company’s products. In the case
of the Company’s automotive carbon business, Indirect Customer includes the
automobile manufacturers and any business that supplies product to an automobile
manufacturer that includes the Company’s products.



vi.
“Named Chemicals Company Competitor” are those companies identified as such on
Schedule 8.a.vii.



vii.
“Named Company Competitor” are those companies identified on Schedule 8.a.vii.



viii.
“Supplier” means any supplier or vendor of any product or service to Company
that Company, in turn, provides to or procures for any Customer.



ix.
“Restricted Period” means the period of twelve months following your Termination
Date.



x.
“Territory” means the United States, Canada, Mexico, Germany, France, Italy,
Finland, Sweden, England, Scotland, Japan, South Korea and the People’s Republic
of China.



9.
In further consideration of the Company’s agreement to provide you with the
enhanced benefits outlined in paragraph 3 and 4 above, you further agree that
through July 31, 2018 you will not own, manage, operate, control or participate
in the ownership, management, operation or control of, or be connected as an
officer, employee, partner, director, independent contractor or in any other
similar capacity with, or have any financial interest in, any Named Chemicals
Company Competitor (including any business that acquires or succeeds to all or
substantially all of the pine chemicals business of any of the foregoing), or
aid or assist any Named Chemicals Company Competitor in any manner that enhances
the ability of such Named Chemicals Company Competitor to develop, market, sell
or provide Competitive Products or Services.



10.
You expressly acknowledge and represent that: (i) you have suffered no injuries
or occupational diseases arising out of or in connection with your employment
with the Company; (ii) you have received all wages to which you were entitled as
an employee of the Company; (iii) you have received all leave to which you were
entitled under the Family and Medical Leave Act (“FMLA”)



5

--------------------------------------------------------------------------------

Exhibit 10.1




or similar state law; (iv) you are not currently aware of any facts or
circumstances constituting a violation of the FMLA or the Fair Labor Standards
Act or similar state law; (v) you are not aware of any facts that may constitute
violations of the Company’s Code of Conduct and/or legal obligations, including
the federal securities laws; and (vi) you have not filed any employment
discrimination, wrongful discharge, wage and hour, or any other complaints or
charges in any local, state or federal court, tribunal, or administrative agency
against the Company or its parent, subsidiaries (whether or not wholly-owned),
affiliates, divisions, predecessors, successors, insurers or assigns, or any
other related individuals or entities, jointly or individually, or their past or
present stockholders, directors, officers, trustees, agents, insurers,
representatives, attorneys, benefit plans, benefit plan administrators or
trustees, or employees.


11.
This Letter Agreement supersedes any previous agreements relating to your rights
upon termination of your employment with the Company. However, any agreement
relating to the Company’s intellectual property, non-compete arrangements or
Code of Conduct remains in effect.



12.
You are advised to consult with an attorney before signing this Letter Agreement
and the Release. With the exception of your review of this Letter Agreement with
your immediate family members, attorney, accountant, or income tax preparer, you
agree not to disclose the terms of this Letter Agreement to any other party,
including any other employees of the Company.



13.
You are advised that you have up to twenty-one (21) days to consider the terms
of this Letter Agreement and the Release before you sign them. In addition, you
may revoke this Letter Agreement and the Release within seven (7) days after you
sign them by giving written notice to: Katherine P. Burgeson, Executive Vice
President, Secretary and General Counsel 5525 Virginia Avenue, North Charleston,
SC 29406.

    
If you revoke this Letter Agreement or the Release, you will not be entitled to
receive any of the benefits outlined in paragraph 3 or 4 of the Letter
Agreement.
14.
This Letter Agreement and the attached Release shall be governed by and
construed in accordance with the laws of the State of South Carolina, excluding
any conflicts or choice of law rule or principle that might otherwise refer to
the substantive law of another jurisdiction.

15.
Nothing herein shall prevent ownership by you of up to 2% of the publicly traded
shares of any company that are registered on a national exchange.

16.
This Letter Agreement and the attached Release set forth our entire agreement
regarding termination of your employment with the Company. You understand and
agree that no representations, other than what is explicitly provided for in
this Letter Agreement and the attached Release, have been made to you.

17.
This Letter Agreement and the attached Release may be amended or modified only
by another writing executed by both the Company and you.

18.
If any provision of this Letter Agreement or the attached Release is held to be
illegal, void, or unenforceable, such provision shall be of no force or effect.
However, the illegality or unenforceability of such provision shall have no
effect upon, and shall not impair the legality or enforceability of, any other
provision of this Letter Agreement and attached Release; provided, however, that
upon any finding by a court of competent jurisdiction that the release and/or



6

--------------------------------------------------------------------------------

Exhibit 10.1




promises provided for in the attached Release are illegal, void or
unenforceable, you agree, at the Company’s request, to execute promptly a
release and/or promise of comparable scope that is legal and enforceable. If
such a release is not executed by you, you shall promptly return to the Company
any benefit received by you described in paragraph 3 or 4 of this Letter
Agreement.
19.
If the provisions of Section 409A of the Internal Revenue Code, as amended,
require the payment of any amount to be deferred, we agree that the payment
schedule will be revised to comply with such terms.

20.
If you agree to the terms set forth in this Letter Agreement, please indicate
your agreement and acceptance by voluntarily signing this Letter Agreement and
the attached Release in the spaces provided and return the original of each
document to me.

21.
In signing this Letter Agreement and the attached Release, you agree that: (i)
you have carefully read this Letter Agreement and the attached Release; (ii) you
fully understand all of their terms; (iii) you are freely and voluntarily
entering into this Letter Agreement, and knowingly releasing the Company in
accordance with the terms contained in the attached Release; (iv) before signing
this Letter Agreement and attached Release, you had the opportunity to consult
with an attorney of your choice and you were advised by the Company to do so;
and (v) you have been given twenty-one (21) days to consider this Letter
Agreement and the attached Release and seven (7) days to revoke this Letter
Agreement and the attached Release.

Sincerely,


INGEVITY CORPORATION






By ___/s/ Michael Wilson_____________
D. Michael Wilson
President and Chief Executive Officer    
                        
Agreed and accepted:






/s/ Edward A. Rose    
Edward A. Rose


Date:     January 31, 2017    


7

--------------------------------------------------------------------------------

Exhibit 10.1






RELEASE


In consideration of the severance benefits offered to me by Ingevity Corporation
(the “Company”) in the Letter Agreement dated as of January 31, 2017 (the
“Letter Agreement”) and other consideration, I on behalf of myself, and on
behalf of my heirs, administrators, representatives, successors, and assigns
(the “Releasors”), hereby release acquit and forever discharge the Company, all
of its past, present and future subsidiaries and affiliates and all of their
respective directors, officers, employees, agents, trustees, partners,
shareholders, consultants, independent contractors and representatives, all of
their respective heirs, successors, and assigns and all persons acting by,
through, under or in concert with them (the “Releasees”) from any and all
claims, charges, complaints, obligations, promises, agreements, controversies,
damages, remedies, demands, actions, causes of action, suits, rights, costs,
debts, expenses and liabilities that the Releasors might otherwise have asserted
arising out of my employment with the Company and its subsidiaries and
affiliates, including the termination of that employment.
However, the Releasors are not releasing any rights under (i) any qualified
employee retirement plan; (ii) any claim for compensation and benefits to be
provided to me under the Letter Agreement; (iii) any claim for vested benefits
or benefits that I am otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with the Company or any of
the Affiliated Companies at or subsequent to the Date of Termination; (iv) any
claim related to my indemnification as an officer, director and employee of the
Affiliated Companies under the Company’s Certificate of Incorporation or By-Laws
or applicable law or any claim related to coverage under the Company’s contract
of directors and officers liability insurance; or (v) any rights or claims that
may arise after the date on which I sign this release (the “Release”). Those
rights shall survive unaffected by this Release.
I understand that, as a consequence of my signing this Release, I am giving up,
any and all rights I might otherwise have with respect to my employment and the
termination of that employment including but not limited to rights under (1) the
Age Discrimination in Employment Act of 1967, as amended; (2) any and all other
federal, state, or municipal laws prohibiting discrimination in employment on
the basis of sex, race, national origin, religion, age, handicap, or other
invidious factor, or retaliation; and (3) any and all theories of contract or
tort law related to my employment or termination thereof, whether based on
common law or otherwise.
I acknowledge and agree that:
A.    The benefits I am receiving under the Letter Agreement constitute
consideration over and above any benefits that I might be entitled to receive
without executing this Release.
B.    The Company advised me in writing to consult with an attorney prior to
signing this Release.
C.    I was given a period of at least twenty-one (21) days within which to
consider this Release; and
D.    The Company has advised me of my statutory right to revoke my agreement to
this Release at any time within seven (7) days of my signing this Release by
delivering written notice of such revocation to Katherine P. Burgeson, Executive
Vice President, Secretary and General Counsel, Ingevity Corporation 5255
Virginia Avenue North Charleston, SC 29406, and this Release shall be come final
and binding if no such notice of revocation is received by the Company within
such seven (7) period.


8

--------------------------------------------------------------------------------

Exhibit 10.1




I warrant and represent that my decision to sign this Release was (1) entirely
voluntary on my part; (2) not made in reliance on any inducement, promise, or
representation, whether express or implied, other than the inducements,
representations, and promises expressly set forth herein and in the Agreement
and (3) did not result from any threats or other coercive activities to induce
my agreement to this Release.
If I exercise my right to revoke this Release within seven (7) days of my
execution of this Release, I warrant and represent that I will: (1) notify the
Company in writing, in accordance with the attached Agreement, of my revocation
of this Release, and (2) simultaneously return in full any consideration
received from the Company or any employee benefit plan sponsored by the Company.
The parties agree that this release shall not affect the rights and
responsibilities of the US Equal Employment Opportunity Commission (hereinafter
“EEOC”) to enforce the Age Discrimination in Employment Act of 1967, as amended
and other laws. In addition, the parties agree that this release shall not be
used to justify interfering with my protected right to file a charge or
participate in an investigation or proceeding conducted by the EEOC. The parties
further agree that the Releasors knowingly and voluntarily waive all rights or
claims that arose prior to the date hereof that the Releasors may have against
the Releasees to receive any benefit or remedial relief (including, but not
limited to, reinstatement, back pay, front pay, damages, attorneys’ fees,
experts’ fees) as a consequence of any investigation or proceeding conducted by
the EEOC.
The provisions of this Release are severable, and if any part of it is found to
be unenforceable, the other paragraphs shall remain fully valid and enforceable.
This Release shall be construed in accordance with its fair meaning and in
accordance with the laws of the State of Delaware, without regard to conflicts
of laws principles. I further warrant and represent that I fully understand and
appreciate the consequences of my signing this Release. Notwithstanding any
other provision in this Release, the parties agree that this Release does not
prohibit me from: (1) filing a charge with or communicating with the National
Labor Relations Board, the Equal Employment Opportunity Commission, or another
federal, state or local government official for the purpose of reporting or
investigating a suspected violation of law; or (2) communicating directly with
the U.S. Securities and Exchange Commission about a possible securities law
violation.


Signature:    
Edward A. Rose
Date: _____________________________________




REMINDER REGARDING CONFIDENTIAL INFORMATION AND OTHER OBLIGATIONS
In view of your pending departure from the Company, we are providing the
following reminder of certain of your obligations to the Company. You have an
obligation to:
•
keep secret, and not to use or disclose to others, confidential and proprietary
information of the Company, which includes information received by the Company
from others. This information includes technical, business, product, financial,
and other information.

•
not take with you any confidential and proprietary information of the Company
and to return such information and any copies to the Company prior to your
departure.

•
to comply with the terms of any restrictive covenants agreement that you signed
as a Company employee including the attached Letter Agreement.



9

--------------------------------------------------------------------------------

Exhibit 10.1




These obligations exist whether or not you executed a written agreement with the
Company or one of its predecessor companies during your employment. These are
also referenced in the Ingevity Code of Conduct you have affirmed. To the extent
you entered into any specific written agreement with the Company on this
subject, we also encourage you to review that agreement to insure you do not
inadvertently breach any of your obligations under that agreement after you
leave the Company. This also includes the obligation to disclose to the Company
any inventions or other protectable developments which you made during your
employment. Thank you for your contributions to the Company and your compliance
with these obligations. Nothing in this reminder is intended to prohibit you
from: (1) communicating with the National Labor Relations Board, the Equal
Employment Opportunity Commission, or another federal, state or local government
official for the purpose of reporting or investigating a suspected violation of
law; or (2) communicating directly with the U.S. Securities and Exchange
Commission about a possible securities law violation.
I acknowledge receipt of the above Reminder Regarding Confidential Information
and other Obligations:
Signature     
Edward A. Rose


Date:     








10